Citation Nr: 0306764	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1958 to January 
1964 and from July 1964 to July 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
New Orleans, Louisiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  That decision granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective November 9, 1998.  

The Board remanded the claim in May 2001 for the purpose of 
obtaining additional information; the claim was also remanded 
for the purpose of notifying the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Following notification of the VCAA, 
the veteran underwent a VA medical examination, the results 
of which were forwarded to the RO for review.  Upon 
completion of the review, the RO awarded a 50 percent 
disability rating for PTSD.  The effective date remained 
November 9, 1998.  The claim has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by severe depression, 
almost daily intrusive thoughts and nightmares, a danger of 
hurting himself, and the inability to have close social 
interaction with former friends and family members.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
the veteran's service-connected PTSD are met.  38 C.F.R. 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board claiming that his 
service-connected PTSD is underrated.  He maintains that he 
disability is so disabling that it prevents him from 
obtaining suitable employment.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the rating actions of 
January 2000 and April 2002, through the statement of the 
case (SOC) issued in August 2000, along with the Board's 
remand of May 2001 and the supplemental statements of the 
case (SSOC), dated May and October 2002.  The Board concludes 
that these discussions adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted a statement in conjunction with his claim.  
Moreover, VA has obtained the medical records from the 
veteran's previous noted VA treatment.  The Board notes that 
the veteran has not indicated that he received treatment at 
any other VA or non-VA medical facilities.  The veteran has 
undergone a recent VA medical examination that chronicled the 
various manifestations of PTSD from which the veteran was 
suffering therefrom.  The veteran has not, however, provided 
the VA with other relevant medical evidence that would assist 
in the processing of this claim.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claim.  He has 
submitted a statement from his wife concerning the 
manifestations and symptoms he experiences as the result of 
his mental disorder.  Nevertheless, the veteran has not 
suggested or insinuated that other evidence was available to 
support the claim.  A June 2001 letter, prepared by the RO, 
notified the veteran of the VCAA, what evidence the veteran 
needed to submit and what the VA would do in order to help 
complete his application for benefits.  Since all relevant 
evidence was obtained and no evidence has been identified 
that either the veteran or VA could attempt to attain, there 
is no need for further development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned after the veteran in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's PTSD is rated pursuant to the criteria found at 
38 C.F.R. Part 4, Diagnostic Code 9411 (2002).  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2002).

The veteran underwent a VA psychiatric evaluation in December 
1999.  The veteran complained of sleeplessness, irritability, 
and intrusive thoughts.  He reported that he suffered from 
repeated depression, isolation, and restlessness.  
Psychological testing reflected that he was restless, 
dissatisfied and somewhat moody.  He indorsed items 
suggesting that he was in significant distress.  The veteran 
exhibited difficulty coping with his problems , was apathetic 
and reported some bizarre experiences that may be trauma-
related.  Upon completion of the examination, the veteran was 
diagnosed as suffering from chronic PTSD; a GAF (global 
assessment of function) score of 58 was assigned.  It was 
commented that his symptoms impaired his ability to 
meaningfully connect with other people.  

Another VA psychiatric examination was performed in February 
2002.  The diagnosis given was severe PTSD.  A GAF score of 
35 was assigned.  During the examination, the veteran 
complained of depression, suicidal ideation, sleeplessness, 
and a lack of concentration.  It was reported that he was 
socially isolated - that he could not attend social functions 
because of his fear of crowds.  He was estranged from those 
close to him, including his wife.  He had been unable to work 
for the past seven or eight years.  

To support his claim for an increase evaluation, the veteran 
submitted a letter from a Dr. P. Lamberty, Ph.D., of the 
Veterans Resource Center.  Dr. Lamberty reported that the 
veteran was attending personal, family, and group therapy 
sessions.  Also noted were the veteran's complaints of 
nightmares, sleeplessness, disorientation, and intrusive 
thoughts.  Dr. Lamberty stated that even though the veteran 
was participating in various therapy sessions, he was 
becoming more withdrawn and isolated from his family and 
friends.  All of these occurrences were, per Dr. Lamberty, 
causing increasing stress and disturbances between the 
veteran and his wife.  Dr. Lamberty also wrote:

	. . . suffers from a severe case of 
PTSD which is affecting almost every 
aspect of his life....comparing his case 
with that of other vets in counseling . . 
. [the veteran] would find it very 
difficult to continue to be employed in a 
gainful occupation given his current 
level of symptomatology.

Clinical evidence indicates that the veteran continues to 
endorse many of the typical PTSD symptoms.  The veteran's GAF 
scores have gone from a high of 58 to a more recent score of 
35.  A GAF score of 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See DSM-IV at 44-47.  A GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Considering the veteran's suicidal ideation, near total 
occupational and social impairment, his sleeplessness, 
nightmares, intrusive thoughts, and disorientation, the Board 
finds that the criteria for a total schedular rating are 
nearly approximated.  The GAF on the recent VA examination of 
35 reflecting major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work) is very significant.  While all the criteria 
for a total schedular rating are not exhibited, the Board 
finds that, resolving all doubt in the veteran's favor, his 
PTSD symptoms approximate the criteria for a 100 percent 
rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Staged ratings are not being hereby assigned because the 
Board finds that the total schedular rating is warranted from 
the effective date of the grant of service connection.


ORDER

Entitlement to a 100 percent rating for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

